Case 2:19-mj-40016-MAH Document4 Filed 12/27/19 Page 1 of 1 PagelD: 7

 

UNITED STATES DISTRICT COURT

for the

District of New Jersey

UNITED STATES OF AMERICA
Plamtuff

Vv.

Case No. 19-40016
YULIA RADOCHINSKAYA

Defendant

 

ORDER APPOINTING FEDERAL PUBLIC DEFENDER

The financial inability of the defendant to retain counsel having been established by the Court,
and the defendant not having waived the appointment of counsel,
Itis onthis__27 day of December 2019,
ORDERED that_—Carol Dominguez Gillen from the office of the Federal Public
Defender for the District of New Jersey is hereby appointed to represent said defendant in the cause until

further order of the Court.

Wel weal LA maa

United States Magistrate Judge
